DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lifka et al (US 2005/0151706; hereinafter Lifka).
•	Regarding claim 1, Lifka discloses a pixel unit circuit (figure 2), comprising: 
a first control module (element 12 in figure 2), 
a storage capacitor module (element 26 in figure 2), 
a second control module (elements 16 and 18 in figure 2), and 
a light emitting element (element 22 in figure 2), wherein: 
a first end, a second end, and a third end of the first control module are respectively connected to a row gate line, a column gate line, and a first end of the storage capacitor module and a first end of the second control module (note the relationship between elements 1, 10, 12, 16, 18, and 26 in figure 2), 
the first control module is configured to control whether the first end of the second control module and the first end of the storage capacitor module are electrically connected to the column gate line under the control of the row gate line (¶ 39); 
note the relationship between elements 4 and 26 in figure 2); 
a second end, a third end, and a fourth end of the second control module are respectively connected to a first end of the light emitting element, a high level input end, and a low level input end (note the relationship between elements 4, 6, 16, 18, and 22 in figure 2), 
the second control module is configured to control the first end of the light emitting element to be electrically connected to the high level input or the low level input end by a potential of the first end of the second control module (¶s 40, 43, and 44).
•	Regarding claim 10, Lifka discloses a method for driving a pixel unit circuit according to claim 1, the method comprises: 
controlling, by the first control module, whether the first end of the storage capacitor module and the first end of the second control module being electrically connected to the column gate line under the control of the row gate line (¶ 39); and 
controlling, by the second control module, the first end of the light emitting element to be connected to the high level input end or the low level input end under the control of a potential of a first end of the second control module, so that the light emitting element emits light or does not emit light (¶s 40, 43, and 44). 
•	Regarding claims 2, 4-7, 10-13, and 15, Lifka discloses everything claimed, as applied to claim 1.  Additionally, Lifka discloses where:
Claim 2:	the second control module comprises: 
	a first PMOS transistor (element 16 in figure 2), 
	a gate electrode of the first PMOS transistor connected to a third end of the first control module and a first end of the storage capacitor module (note the relationship between elements 12, 16, 18, and 26 in figure 2), 
	a first electrode of the first PMOS transistor connected to the high level input end (note the relationship between elements 4 and 16 in figure 2), and 
note the relationship between elements 16 and 22 in figure 2); and 
	a first NMOS transistor (element 18 in figure 2), 
	a gate electrode of the first NMOS transistor connected to the third end of the first control module and the first end of the storage capacitor module (note the relationship between elements 12, 16, 18, and 26 in figure 2), 
	a first electrode of the first NMOS transistor connected to the low level input end (note the relationship between elements 6 and 18 in figure 2), and 
	a second electrode of the first NMOS transistor connected to the first end of the light emitting element (note the relationship between elements 18 and 22 in figure 2).
Claim 4:	the first control module comprises: 
	a second NMOS transistor (element 12 in figure 2, in view of ¶ 39), 
	a gate electrode of the second NMOS transistor connected to the row gate line (note the relationship between elements 8 and 12 in figure 2), 
	a first electrode of the second NMOS transistor connected to the gate electrode of the first PMOS transistor, the gate electrode of the first NMOS transistor, and the first end of the storage capacitor module (note the relationship between elements 12, 16, 18, and 26 in figure 2), and 
	a second electrode of the second NMOS transistor connected to the column gate line (note the relationship between elements 10 and 12 in figure 2).
Claim 5:	the first control module comprises: 
	a second PMOS transistor (element 12 in figure 2), 
	a gate electrode of the second PMOS transistor connected to the row gate line, a first electrode of the second PMOS transistor connected to the column gate line (note the relationship between elements 8 and 12 in figure 2), and 
	a second electrode of the second PMOS transistor connected to the gate electrode of the first PMOS transistor, the gate electrode of the first NMOS transistor, and note the relationship between elements 12, 16, 18, and 26 in figure 2).
Claim 6:	the first control module is configured to: 
	control brightness of the light emitting element based on a ratio of turning-on time period and turning-off time period of the first PMOS transistor within a display frame (¶ 50); or 
	control brightness of the light emitting element based on a ratio of turning-on time period and turning-off time period of the first NMOS transistor within a display frame (¶ 50).
Claim 7:	the storage capacitor module comprises: 
	a storage capacitor (element 26 in figure 2), 
	the first end of the storage capacitor connected to the third end of the first control module and the first end of the second control module (note the relationship between elements 16, 18, and 26 in figure 2), and 
	the second end of the storage capacitor connected to the high level input end (note the relationship between elements 4 and 26 in figure 2).
Claim 11:	the first control module includes a second NMOS transistor having a gate electrode connected to the row gate line, a first electrode connected to the first end of the second control module and the first end of the storage capacitor module, and a second electrode connected to the column gate line (element 12 in figure 2, in view of ¶ 39), 
	the step of controlling, by the first control module, whether the first end of the second control module and the first end of the storage capacitor module are connected to the column gate line under the control of the row gate line includes: 
	when the row gate line outputs a high level signal, the second NMOS transistor being turned on, thereby controlling the first end of the second control module and the first end of the storage capacitor module to be connected to the column gate line (¶ 43); and 
¶ 43).
Claim 12:	the first control module includes a second PMOS transistor having a gate electrode connected to the row gate line, a first electrode connected to the column gate line, and a second electrode connected to the first end of the second control module and the first end of the storage capacitor module (element 12 in figure 2), 
	the step of controlling, by the first control module, whether the first end of the second control module and the first end of the storage capacitor module are connected to the column gate line under the control of the row gate line includes: 
	when the row gate line outputs a low level signal, the second PMOS transistor being turned on, thereby controlling the first end of the second control module and the first end of the storage capacitor module to be connected to the column gate line (¶ 43); and 
	when the row gate line outputs a high level signal, the second PMOS transistor being turned off, thereby controlling the first end of the second control module and the first end of the storage capacitor module not to be connected to the column gate line (¶ 43).
Claim 13:	when the second control module includes a first PMOS transistor having a gate electrode connected to the third end of the first control module and the first end of the storage capacitor module, a first electrode connected to the high level input end, and a second electrode connected to the first end of the light emitting element (element 16 in figure 2, as previously explained); and 
	a first NMOS transistor having a gate electrode connected to the third end of the first control module and the first end of the storage capacitor module, the first electrode connected to the low level input end, and the second electrode element 18 in figure 2, as previously explained), 
	the step of controlling, by the second control module, the first end of the light emitting element to be connected to the high level input end or the low level input end under the potential of the first end of the second control module, includes: 
	when the potential of the first end of the second control module is at a high level, the first PMOS transistor being turned off and the first NMOS transistor being turned on, to control the first end of the light emitting element to be connected to the low level input (¶s 40-44); and
	when the potential of the first end of the second control module is at a low level, the first PMOS transistor being turned on and the first NMOS transistor being turned off, to control the first end of the light emitting element to be connected to the high level input end (¶s 40-44).
Claim 15:	the method further comprises: 
	controlling, by the first control module, brightness of the light emitting element based on a ratio of turning-on time period and turning-off time period of the first PMOS transistor within a display frame (¶ 50); or 
	controlling, by the first control module, brightness of the light emitting element based on a ratio of turning-on time period and turning-off time period of the first NMOS transistor within a display frame (¶ 50).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lifka, in view of Miyazawa (US 2005/0057478).
•	Regarding claims 3 and 14, Lifka discloses everything claimed, as applied to claims 1 and 10.  Additionally, Lifka discloses where:
Claim 3:	the second control module comprises: 
	a [first transistor] (element 16 in figure 2), 
	a gate electrode of the [first transistor] connected to a third end of the first control module and a first end of the storage capacitor module (note the relationship between elements 12, 16, 18, and 26 in figure 2), 
	a first electrode of the [first transistor] connected to a first end of the light emitting element (note the relationship between elements 4 and 16 in figure 2), and 
	a second electrode of the [first transistor] connected to a high level input end (note the relationship between elements 16 and 22 in figure 2); and 
	a [second transistor] (element 18 in figure 2), 
	a gate electrode of the [second transistor] connected to the third end of the first control module and the first end of the storage capacitor module (note the relationship between elements 12, 16, 18, and 26 in figure 2), 
	a first electrode of the [second transistor] connected to the first end of the light emitting element (note the relationship between elements 6 and 18 in figure 2), and 
	a second electrode of the [second transistor] connected to the low level input end (note the relationship between elements 18 and 22 in figure 2). 
[first transistor] having a gate electrode connected to the third end of the first control module and the first end of the storage capacitor module, a first electrode connected to the first end of the light emitting element, and a second electrode connected to the high level input end (element 16 in figure 2, as previously explained), and 
	a [second transistor] having a gate electrode connected to the third end of the first control module and the first end of the storage capacitor module, the first electrode connected to the first end of the light emitting element, and the second electrode connected to the low level input end (element 18 in figure 2, as previously explained), 
	the step of controlling, by the second control module, the first end of the light emitting element to be connected to the high level input end or the low level input end under the potential of the first end of the second control module, includes: 
	when the potential of the first end of the second control module is at a low level, the [second transistor] being turned on and the [first transistor] being turned off, to control the first end of the light emitting element to be connected to the low level input (¶s 40-44); and
	when the potential of the first end of the second control module is at a high level, the [second transistor] being turned off and the [first transistor] being turned on, to control the first end of the light emitting element to be connected to the high level input end (¶s 40-44).
However, Lifka fails to disclose where the [first and second transistors] are a first NMOS transistor and a first PMOS transistor, respectively, and where the light emitting element is connected to the high level input.
	In the same field of endeavor, Miyazawa discloses where the [first transistor] can be either an NMOS transistor or a PMOS transistor while the [second transistor] can be either a PMOS transistor or an NMOS transistor (note NM3 and PM3 in figure 1 and PPVS1 and NPVS1 in figure 9; note also ᶲn and ᶲp in both figures).
Miyazawa, for the purposes of preventing malfunctions in operations to write or read image memories and effecting a reduction in a pixel aperture ratio (¶ 40).

Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lifka, in view of Okamoto (US 2002/0140642).
•	Regarding claims 8, 9, 16, and 17, Lifka discloses everything claimed, as applied to claims 1 and 10.  Additionally, Lifka discloses where:
Claim 8:	the second end of the light emitting element is connected to [a voltage line] (element 21 in figure 2), 
	the light emitting element comprises an organic light emitting diode (¶ 60), 
	the first end of the light emitting element is an anode of the organic light emitting diode (note the arrangement of element 22 in figure 2), and 
	the second end of the light emitting element is a cathode of the organic light emitting diode (note the arrangement of element 22 in figure 2). 
Claim 9:	the second end of the light emitting element is connected to [a voltage line] (element 21 in figure 2), and
	the light emitting element comprises an organic light emitting diode (¶ 60).
Claim 16:	the second end of the light emitting element is connected to [a voltage line] (element 21 in figure 2), 
	the light emitting element comprises an organic light emitting diode (¶ 60), 
	the first end of the light emitting element is an anode of the organic light emitting diode (note the arrangement of element 22 in figure 2), and 
	the second end of the light emitting element is a cathode of the organic light emitting diode (note the arrangement of element 22 in figure 2), 
	when the first end of the light emitting element is connected to the low level input end, the light emitting element does not emit light (¶ 43), and 
¶ 43).
Claim 17:	the second end of the light emitting element is connected to [a voltage line] (element 21 in figure 2), and
	the light emitting element comprises an organic light emitting diode (¶ 60).
However, Lifka fails to disclose where [the voltage line] is either the low level input end or the high level input end.
	In the same field of endeavor, Okamoto discloses where:
Claim 8:	[the voltage line] is the low level input end (note the relationship between elements p1, n2, 12, and Lg in figure 1).
Claim 9:	[the voltage line] is the high level input end (note the relationship between elements p1, n2, 12, and Lr in figure 9), 
	the first end of the light emitting element is a cathode of the organic light emitting diode (note the arrangement of element 12 in figure 9), and 
	the second end of the light emitting element is an anode of the organic light emitting diode (note the arrangement of element 12 in figure 9).
Claim 16:	 [the voltage line] is the low level input end (note the relationship between elements p1, n2, 12, and Lg in figure 1).
Claim 17:	[the voltage line] is the high level input end (note the relationship between elements p1, n2, 12, and Lr in figure 9), 
	the first end of the light emitting element is a cathode of the organic light emitting diode (note the arrangement of element 12 in figure 9), and 
	the second end of the light emitting element is an anode of the organic light emitting diode (note the arrangement of element 12 in figure 9), 
	when the first end of the light emitting element is connected to the low level input end, the light emitting element emits light (¶s 80 and 81), and 
	when the first end of the light emitting element is connected to the high level input end, the light emitting element does not emit light (¶s 80 and 81).
Okamoto, for the purposes of reducing the number of elements in a pixel circuit and improving the aperture ratio of the pixel (¶ 83).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lifka, in view of Sanford et al (US 2002/0084463; hereinafter Sanford).
•	Regarding claims 18 and 19, Lifka discloses a display device (figure 7), comprising: 
a substrate (inherent in the device of figure 7), 
a plurality of row gate lines and a plurality of column gate lines disposed on the silicon substrate (elements 50 and 10, respectively, in figure 7 and ¶ 54), and 
a plurality of pixel unit circuits according to claim 1 arranged in an array (elements 2 in figure 7); 
wherein the pixel unit circuits located in a same row are connected to a same row gate line (figure 7); 
wherein the pixel unit circuits located in a same column are connected to a same column gate line (figure 7). 
However, Lifka fails to disclose where the substrate is a silicon substrate.
	In the same field of endeavor, Sanford discloses the concept of forming pixel circuits on a silicon substrate (¶ 41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lifka according to the teachings of Sanford, for the purpose of lowering the fabrication cost of a large-area display (¶ 41).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/07/2021